 In the Matter of YORK CORPORATIONandMETAL TRADES DEPARTMENT,AMERICAN FEDERATION OF LABORCase No. 4-R-1596.-Decided April 9, 1945Mr. Marion F. Dick,of York, Pa., andMr. William H. Howe,ofWashington, D. C., for the Company.Mr. Walter M. Appleby,of Media, Pa., andMr. R. Richard Ebersole,of York, Pa., for the MTD.Mr. Judson E. Ruch,of York, Pa., for the Independent.Mr. George Q. Lynch,ofWashington, D. C., for the PML.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Metal Trades Department, AmericanFederation of Labor, herein called the MTD, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of York Corporation, York, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Herman Lazarus, Trial Ex-aminer.Said hearing was held at York, Pennsylvania, on January30, 1945.Pursuant to an order issued by the Board on February 26,1945, the record herein was reopened and a further hearing was heldbefore the said Trial Examiner at York, Pennsylvania, on March 2,1945.The Company, the MTD, Ice Machinery Independent Em-ployees Association, herein called the Independent, and Pattern Mak-ers League of North America, herein called the PML, appeared andparticipated at both hearings.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearings are free from prejudicial error and arehereby affirmed. , All parties were afforded an opportunity to file briefswith the Board.61 N. L.R. B., No. 60.462 YORK CORPORATION463Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYYork Corporation is a Delaware corporation normally engaged inthe development, design, and manufacture of refrigeration and airconditioning accessories and supplies.At present, the Company isalso engaged in the manufacture of certain types of ordnance for theuse of the armed forces, and equipment for prime Government con-tractors and the Maritime Commission. It operates two manufactur-ing plants in York, Pennsylvania, known as the Grantley and WestYork plants with which we are solely concerned, and branch organ-izations in various cities both in and out of the Commonwealth ofPennsylvania.During the fiscal year ending September 30, 1944, the Company usedat its Grantley and West York plants, raw materials valued at approx-imately $7,700,000, 90 percent of which was obtained from sourcesoutside the Commonwealth of Pennsylvania. During the same period,it sold products finished at said plants valued at approximately $34,-000,000,, about 73 percent of which was shipped to points outside theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDMetal Trades Department, affiliated with the American Federationof Labor, is a labor organization admitting to membership employeesof the Company.IceMachinery Independent Employees Association is an unaffili-ated labor organization admitting to membership employees of theCompany.Pattern Makers League of North America, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated October 27, 1944, the MTD notified the Companythat it represented a substantial number of the Company's employees,and requested a conference for the purpose of negotiating a collectivebargaining agreement.The Company did not reply to this letter.D0 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the MTD and the PML each represents a substan-tial number of employees in the unit each alleges to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe MTD seeks a unit of all hourly paid production and main-tenance employees at the Company's Grantley and West York plantsand subdivisions thereof, excluding all journeymen pattern makersand their apprentices, and supervisory employees.The PML re-quests a unit of journeymen pattern makers and their apprenticesemployed in the pattern shop.2While the Independent and theCompany agree to the propriety of a production and maintenance unitthey, nevertheless, would include pattern makers therein contendingthat, for 7 years, these employees have been effectively bargained forby the Independent as part of such a comprehensive unit.In or about the early part of 1938, the Company recognized the,Independent as the exclusive bargaining representative of all its non-supervisory, hourly rated employees, including pattern makers.Thereupon, on the basis of this unit, the Independent and the Com-pany entered into their first contract for a term of 1 year which wasfollowed by successive yearly agreements.The last contract wasexecuted on December 29, 1943.The record discloses that during the course of collective bargainingbetween the Independent and the Company the pattern makers wereapparently satisfied with the representation accorded them by theIndependent, participating in numerous benefits secured through thelatter's efforts.The Independent obtained, among other things, fivegeneral wage increases in which the pattern makers shared, and onesolely granted to them, and as recently as December 1944, the pattern'The Field Examiner reportedthat the MTDsubmitted 940 authorization cards, andthat the Company's pay roll of December 6, 1944, contained the names of 2,337 employeesin the unit the MTD alleges to be appropriate.The FieldExaminer also reportedthat the PMLsubmitted 10 membership applicationsand dues books,and that theaforesaid pay rollcontainedthe names of 13 employees in theunit the PMLalleges to be appropriate.The Independent relies upon its contract of December28, 1943, to establishits interestin this proceeding.This agreement is not raised as a bar herein.Prior to the commencement of this proceeding,two affiliatesof the MTD,InternationalUnion of OperatingEngineers,Local No 831, and UnitedBrotherhood of Carpenters andJoiners ofAmerica, LocalNo. 1833, filed separate representation petitionswiththe Penn-sylvania Labor Relations Board on June 15, 1944, andOctober9, 1944, respectively, eachalleging as appropriate a unit of employees falling within its respective jurisdiction.Whilethe State proceedings are stillpending, theyare not urged as a bar herein.2 The pattern shop is located at the Grantley plant and is under the same superintendentas the foundry.0 YORK CORPORATION465makers approved an application for a wage increase submitted by thisorganization in their behalf to the National War Labor Board.3More-over, at their instance, the Independent has successfully handled theircomplaints 4Evidence adduced at the hearing further indicates that patternmakers have manifested a continuous interest in the Independent andits affairs. .4t the time of its organization, 5 out of 13 pattern makersin the Company's employ voluntarily joined the Independent and,through the years, others joined so that by 1944, 10 had become mem-bers.The PML, however, had as members only 1 pattern maker fromMarch 1938 to 1940, and 3 from 1941 to 1944.5 It is undisputed thatpattern makers have solicited members for the Independent, attendeditsmeetings, successfully proposed at a 1938 meeting that they betransferred for union representation purposes from the wood shopgroup to the foundry group, and about 3 years ago selected a patternmaker as an assistant delegate to represent them on the Board ofDelegates, which is charged with negotiating contracts and, under theagreements between the Company and the Independent, with prose-cuting grievances on appeal prior to arbitration.6It is clear from the record that throughout the history of collectivebargaining with the Company pattern makers deliberately mergedtheir interests with those of other production and maintenance em-ployees, and sanctioned their representation by the Independent.Under the foregoing circumstances, and in view of the fact that pattern3 The application also included requests for wage increases for other employees. It isnow pending before the National War Labor Board.*These complaints concerned the position of patterns in core boxes,a question of policyregarding older pattern makers, and the proper"set-up" of a crane in the pattern storageroom.There is conflicting testimony as to whether or not the pattern makers,as a group, everdealt informally with the Company.Clarence Rau, a witness for the PML, testified thaton three or four occasions when wage increases were granted pattern makers employedby other companies,he and three other employees sought increases from their foreman,and that each time an increase was granted all pattern makers.This testimony wasdisputed by two pattern makers who Rau alleged accompanied him.These individualstestified that on only one occasion did they accompany Rau and ask their foreman for anincrease,and then they merely spoke for themselvesAccording to the testimony of JosephMoody, the Company's Manager of Industrial Relations,an increaseas granted onDecember 11, 1938, to the four employees mentioned by Rau. In this state of the recordwe are not persuaded that the pattern makers, as a group, informally dealt with theCompany.Except for filing a petition for certification in 1937, which it withdrew,the PML, itappears, did not seek until lately to represent the Company's pattern makers.Apparentlyas a result of its recent organizing efforts, the PML now claims 10 pattern makers asmembers, and the Independent, 3.Since 1938,the Company has normally employed 13 pattern makers in its pattern shop.9The assistant delegate referred to is William Wellmann.He was selected by patternmakers and a few other employees and, with their acquiescence,has continued to act insuch representative capacity.The record reveals that,except from August 1944 toFebruary 1945,when he worked in another part of the plant,Wellmann was employed mostof his time as a pattern maker in the pattern shop. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDmaking is integrated with the Company's other operations, we areof the opinion that a separate pattern makers' unit is inappropriate.'Accordingly, we shall include pattern makers in the production andmaintenance unit.We find that all hourly paid production and maintenance employeesat the Company's Grantley and West York plants and subdivisionsthereof, including journeymen pattern makers and their apprentices,but excluding general foremen, foremen, assistant foremen, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommended such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with York Corporation,York, Pennsylvania, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNational'Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United'CfMatter of General Electric Company(Lynn River Works and Everett Plant),58N. L. R. B, 57, and seeMatter of Harnischfeger Corporation,55 N L R B. 909The MTD requests that its name appear on the ballot as set forth in the Direction YORK CORPORATION467States who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by The MetalTrades Department, A. F. of L., or by Ice Machinery IndependentEmployees Association, for the purposes of collective bargaining, orby neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.0